UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

CHRISTIAN S.,

                      Plaintiff,

      -v-                                                     1:18-CV-157

COMMISSIONER OF
SOCIAL SECURITY,

                      Defendant.

--------------------------------

APPEARANCES:                                                  OF COUNSEL:

CHRISTIAN S.
Plaintiff, Pro Se
119 3rd Ave 1-4
Rensselaer, NY 12144

OFFICE OF REGIONAL GENERAL COUNSEL                            OONA M. PETERSON, ESQ.
   SOCIAL SECURITY ADMINISTRATION                             Special Ass't United States Attorney
   REGION II
Attorneys for Defendant
26 Federal Plaza, Room 3904
New York, NY 10019

DAVID N. HURD
United States District Judge

                            MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      Pro se plaintiff Christian S.1 ("Christian" or "plaintiff") brings this action seeking review

of defendant Commissioner of Social Security's ("Commissioner" or "defendant") final



            1
            In accordance with a May 1, 2018 memorandum issued by the Judicial Conference's Committee on
  Court Administration and Case Management and adopted as practice in this District, only the last initial of
  claimant's name will be used in this opinion.
decision denying his applications for Disability Insurance Benefits ("DIB") and Supplemental

Security Income ("SSI"). Both parties have filed their briefs as well as the Administrative

Record on Appeal. 2 The motions will be considered on the basis of these submissions

without oral argument.3

II. BACKGROUND

       On December 26, 2014, Christian filed an application for DIB and, on April 3, 2015, he

filed an application for SSI. In both applications, plaintiff alleged that his various physical and

mental impairments rendered him disabled beginning on January 1, 2014. Plaintiff's

consolidated benefits claim was initially denied on August 6, 2015.

       At Christian's request, a hearing was held before Administrative Law Judge ("ALJ")

Charlie M. Johnson on February 2, 2017. R. at 79-159. 4 Plaintiff, represented by

non-attorney James R. Shaw, appeared and testified. The ALJ also heard testimony from

Vocational Expert ("VE") Linda Vause.

       Thereafter, the ALJ issued a written decision denying Christian's consolidated

application for benefits through May 3, 2017. R. at 8-23. The ALJ's decision became the

final decision of the Commissioner when the Appeals Council denied plaintiff's request for

review. Plaintiff timely appealed.




          2
            Christian actually failed to timely file a brief in support of his appeal. However, the Court sua
  sponte extended the filing deadlines in light of plaintiff's pro se status.
          3
          Pursuant to General Order No. 18, consideration of this matter will proceed as if both parties had
  accompanied their briefs with a motion for judgment on the pleadings.
          4
              Citations to "R." refer to the Administrative Record.

                                                        -2-
III. DISCUSSION

      A. Standard of Review

      A court's review of the Commissioner's final decision is limited to determining whether

the decision is supported by substantial evidence and the correct legal standards were

applied. Poupore v. Astrue, 566 F.3d 303, 305 (2d Cir. 2009) (per curiam ). "Substantial

evidence means 'more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.'" Id. (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

      "To determine on appeal whether an ALJ's findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from both

sides, because an analysis of the substantiality of the evidence must also include that which

detracts from its weight." Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (citing

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951)). If the Commissioner's

disability determination is supported by substantial evidence, that determination is

conclusive. See id. Indeed, where evidence is deemed susceptible to more than one

rational interpretation, the Commissioner's decision must be upheld—even if the court's

independent review of the evidence may differ from the Commissioner's. Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982); Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992).

       However, "where there is a reasonable basis for doubting whether the Commissioner

applied the appropriate legal standards," the decision should not be affirmed even though the

ultimate conclusion reached is arguably supported by substantial evidence. Martone v.

Apfel, 70 F. Supp. 2d 145, 148 (N.D.N.Y. 1999) (citing Johnson v. Bowen, 817 F.2d 983, 986

                                              -3-
(2d Cir. 1987)).

       B. Disability Determination—The Five-Step Evaluation Process

       The Act defines "disability" as the "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months." 42 U.S.C. § 423(d)(1)(A). In addition, the Act requires

that a claimant's:

              physical or mental impairment or impairments [must be] of such
              severity that he is not only unable to do his previous work but
              cannot, considering his age, education, and work experience,
              engage in any other kind of substantial gainful work which exists in
              the national economy, regardless of whether such work exists in the
              immediate area in which he lives, or whether a specific job vacancy
              exists for him, or whether he would be hired if he applied for work.

Id. § 423(d)(2)(A).

       The ALJ must follow a five-step evaluation process in deciding whether an individual is

disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step one, the ALJ m ust determine

whether the claimant has engaged in substantial gainful activity. A claimant engaged in

substantial gainful activity is not disabled, and is therefore not entitled to

benefits. Id. §§ 404.1520(b), 416.920(b).

       If the claimant has not engaged in substantial gainful activity, then step two requires

the ALJ to determine whether the claimant has a severe impairment or combination of

impairments which significantly restricts his physical or mental ability to perform basic work

activities. Id. §§ 404.1520(c), 416.920(c).

       If the claimant is found to suffer from a severe impairment or combination of

impairments, then step three requires the ALJ to determine whether, based solely on medical

                                                -4-
evidence, the impairment or combination of impairments meets or equals an impairment

listed in Appendix 1 of the regulations (the "Listings"). Id. §§ 404.1520(d), 416.920(d); see

also id. Pt. 404, Subpt. P, App. 1. If the claimant's impairment or combination of impairments

meets one or more of the Listings, then the claimant is "presumptively disabled." Martone,

70 F. Supp. 2d at 149 (citing Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984)).

       If the claimant is not presumptively disabled, step four requires the ALJ to assess

whether—despite the claimant's severe impairment—he has the residual functional capacity

("RFC") to perform his past relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f). The burden

of proof with regard to these first four steps is on the claimant. Perez v. Chater, 77 F.3d 41,

46 (2d Cir. 1996) (citing Carroll v. Sec'y of Health & Human Servs., 705 F.2d 638, 642 (2d

Cir. 1983)).

       If it is determined that the claimant cannot perform his past relevant work, the burden

shifts to the Commissioner for step five. Perez, 77 F.3d at 46. This step requires the ALJ to

examine whether the claimant can do any type of work. 20 C.F.R. §§ 404.1520(g),

416.920(g). The regulations provide that factors such as a claimant's age, physical ability,

education, and previous work experience should be evaluated to determine whether a

claimant retains the RFC to perform work in any of five categories of jobs: very heavy,

heavy, medium, light, and sedentary. Perez, 77 F.3d at 46 (citing 20 C.F.R. § 404, Subpt. P,

App. 2). "[T]he Commissioner need only show that there is work in the national economy

that the claimant can do; [she] need not provide additional evidence of the claimant's residual

functional capacity." Poupore, 566 F.3d at 306 (citing 20 C.F.R. § 404.1560(c)(2)).

       C. Christian's Appeal

       Christian's five-page pro se brief appears to contend that the ALJ improperly

                                              -5-
considered his history of drug and alcohol abuse as part of the disability

determination. According to plaintiff, the mere fact that he stopped "drinking and drugging"

did not make the symptoms of his mental illnesses go away.

       Christian argues that the symptoms—which include mood swings, "explosive anger

outbursts, depression," and paranoia, among other things—persist in his life and make it

difficult for him to accomplish "even the most mundane of tasks," especially if the task

requires him to go into a public setting or situation.

       Christian's submission goes on to recount violence and abuse he experienced from a

"very young age" and details his history of trouble with the law. Finally, plaintiff includes an

August 16, 2018 note from Anja Salamack, NPP5 stating that plaintiff's various mental

illnesses "make it impossible for him to hold down a job."

       As a general matter, evidence of substance abuse in a Social Security case almost

always "complicates the case profoundly." Wehrhahn v. Colvin, 111 F. Supp. 3d 195, 199

(D. Conn. 2015). However, a review of the ALJ's written opinion reveals that she carefully

considered at each step of the sequential disability evaluation whether and how plaintiff's

history of substance use impacted his other impairments.

       The ALJ also properly weighed the various opinions in the record, including those from

consultative medical examiner Seth Rigberg, Ph.D, Kautilya Puri, M.D., and state agency

medical consultant H. Ferrin. The ALJ also properly weighed the opinions of Christian's own

providers, including NPP Salamack and Susan Reid, LCSW. R. at 19-20. The ALJ also

considered a note from plaintiff's mother. Id.



          5
              "NPP" appears to signal that Ms. Salamack is a "non-physician provider."

                                                      -6-
       Notably, the ALJ heard extensive testimony in this case, R. at 79-159, and her written

opinion reflects that she carefully evaluated Christian's testimony against the other evidence

available in the record, R. at 19. In light of all these considerations, the ALJ permissibly

concluded plaintiff retained the RFC to perform "simple work" provided that it included only

"occasional interaction with co-workers and supervisors and "minimal (brief and superficial)

interaction with the public." R. at 15.

       As the Commissioner argues in her briefing, Christian's submission of a new, more

recent note from NPP Salamack does not warrant different findings as to the question of

whether he was disabled between January 1, 2014, the alleged onset date, and May 3, 2017,

the date of the ALJ's written decision. Even accounting for his status as a pro se litigant,

NPP Salamack's latest opinion is substantially the same (and includes substantially the same

level of detail) as one of this provider's prior opinions, which was already considered and

weighed by the ALJ. See R. at 20.

       In sum, a review of the record reveals no apparent basis on which to disturb the

Commissioner's decision denying Christian's application for benefits. Although mindful of his

pro se status and sympathetic to his plight, the Court must nevertheless grant the

Commissioner's motion for judgment on the pleadings and affirm the ALJ's decision denying

benefits. Mauro v. Berryhill, 270 F. Supp. 3d 754, 760 (S.D.N.Y. 2017) ("Importantly, it is not

a reviewing court's function to determine de novo whether [a claimant] is disabled.").

IV. CONCLUSION

       The ALJ applied the appropriate legal standards and supported her written decision

with substantial evidence in the record.

       Therefore, it is

                                               -7-
      ORDERED that

      1. Christian's motion for judgment on the pleadings is DENIED;

      2. The Commissioner's motion for judgment on the pleadings is GRANTED;

      3. The Commissioner's decision is AFFIRMED; and

      4. Christian's complaint is DISMISSED.

      The Clerk of the Court is directed to close the file.

      IT IS SO ORDERED.




Dated: March 28, 2019
       Utica, New York.




                                              -8-
